J. S66031/18


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: Z.Q.D.,             :     IN THE SUPERIOR COURT OF
A MINOR                                 :           PENNSYLVANIA
                                        :
APPEAL OF: R.D., MOTHER                 :          No. 1306 EDA 2018


                Appeal from the Decree Entered April 4, 2018,
            in the Court of Common Pleas of Philadelphia County
           Family Court Division at Nos. CP-51-AP-0001187-2017,
            CP-51-DP-0001365-2014, FID#: 51-FN-001324-2014



IN THE INTEREST OF: Z.R.D.,             :     IN THE SUPERIOR COURT OF
A MINOR                                 :           PENNSYLVANIA
                                        :
APPEAL OF: R.D., MOTHER                 :          No. 1308 EDA 2018


                Appeal from the Decree Entered April 4, 2018,
            in the Court of Common Pleas of Philadelphia County
           Family Court Division at Nos. CP-51-AP-0000912-2017,
            CP-51-DP-0001364-2014, FID#: 51-FN-001324-2014


BEFORE: GANTMAN, P.J., PANELLA, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED NOVEMBER 08, 2018

      R.D. (“Mother”) appeals from the April 4, 2018 decrees entered in the

Court of Common Pleas of Philadelphia County, Family Court Division,

involuntarily terminating her parental rights to her dependent children,

Z.Q.D., male child, born in June of 2003, and Z.R.D., male child, born in May

of 2009 (collectively, “Children”), pursuant to the Adoption Act, 23 Pa.C.S.A.

§§ 2511(a)(1), (2), (5), (8), and (b). After careful review, we affirm.
J. S66031/18

     The trial court set forth the following:

           The family became known to the Department of
           Human Services (“DHS”) on March 18, 2014, when
           DHS received a substantiated General Protective
           Services (“GPS”) report, which alleged that Mother
           physically abused the Children and that Mother had a
           history of drug use, and untreated bipolar disorder.
           On June 4, 2014, DHS learned that the Mother and
           Children were homeless.      DHS also learned that
           Mother continued to physically abuse the Children
           and take illegal drugs. DHS obtained an Order of
           Protective Custody (“OPC”) on the same day.
           Following a hearing on June 20, 2014, the Children
           were adjudicated dependent by the Honorable
           Jonathan Q. Irvine.

           After the adjudication of dependency, Mother tested
           positive for marijuana on twenty separate (20)
           occasions between August 1, 2014 [and] May 19,
           2017. On September 27, 2016, the Community
           Umbrella Agency (“CUA”) held a Single Case Plan
           (“SCP”) Meeting. The parental objectives for Mother
           were (1) to maintain sobriety; (2) to comply with all
           treatment recommendations from mental health
           evaluations; (3) to comply with all court ordered
           drug random drug [sic] screens; (4) to enroll and to
           complete a drug treatment program; (5) to maintain
           a personal relationship with her Children; (6) to visit
           the Children weekly and (7) maintain stable
           employment.

           The underlying Petition to Terminate Mother’s
           Parental Rights was filed on September 27, 2017 due
           to Mother failing to meet her SCP objectives. She
           failed to complete a substance abuse treatment
           program or fully participate in mental health
           treatment. Mother also continued to test positive for
           controlled substances. On April 4, 2018, this court
           ruled to terminate Mother’s parental rights to the
           Children pursuant to 23 Pa.C.S.A. § 2511(a)(1)[,]
           (2)[,] (5)[,] (8) and found that termination of
           Mother’s parental rights was in the best interest of
           the Children pursuant to 23 Pa.C.S.A. § 2511(b).


                                     -2-
J. S66031/18


            Mother filed the instant Notice of Appeal on April 25,
            2018.

Trial court opinion, 7/25/18 at 2-4 (record citations omitted).

      Mother raises the following issues for our review:

            1.    Whether the trial court erred by terminating
                  the parental rights of [M]other pursuant to
                  23 Pa.C.S.A. [§] 2511(a)(1) without clear and
                  convincing evidence of [M]other’s intent to
                  relinquish her parental claim or refusal to
                  perform her parental duties[?]

            2.    Whether the trial court erred by terminating
                  the parental rights of [M]other pursuant to
                  23 Pa.C.S.A. [§] 2511(a)(2) without clear and
                  convincing evidence of [M]other’s present
                  incapacity to perform parental duties[?]

            3.    Whether the trial court erred by terminating
                  the parental rights of [M]other pursuant to
                  23 Pa.C.S.A. [§] 2511(a)(5) without clear and
                  convincing evidence to prove that reasonable
                  efforts were made by Department of Human
                  Services to provide [M]other with additional
                  services and that the conditions that led to
                  placement of the [C]hildren continue to
                  exist[?]

            4.    Whether the trial court erred by terminating
                  the parental rights of [M]other pursuant to
                  23 Pa.C.S.A. [§] 2511(8) without clear and
                  convincing evidence that the conditions that
                  led to placement of the [C]hildren continue to
                  exist when [M]other presented evidence of
                  compliance with the goals and objectives of her
                  family service plan[?]

            5.    Whether the trial court erred by terminating
                  the parental rights of [M]other pursuant to
                  23 Pa.C.S.A. [§] 2511(b) without clear and
                  convincing evidence that there is no parental
                  bond between [M]other and [C]hildren and


                                     -3-
J. S66031/18


                  that termination would serve the best interest
                  of the [C]hildren[?]

Mother’s brief at 7.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts “to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record.”
            In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
            2012).     “If the factual findings are supported,
            appellate courts review to determine if the trial court
            made an error of law or abused its discretion.” Id.
            “[A] decision may be reversed for an abuse of
            discretion only upon demonstration of manifest
            unreasonableness, partiality, prejudice, bias, or
            ill-will.” Id. The trial court’s decision, however,
            should not be reversed merely because the record
            would support a different result. Id. at 827. We
            have previously emphasized our deference to trial
            courts that often have first-hand observations of the
            parties spanning multiple hearings.       See In re
            R.J.T., 9 A.3d [1179, 1190 (Pa. 2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013).         “The trial court is free to

believe all, part, or none of the evidence presented and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted). “[I]f

competent evidence supports the trial court’s findings, we will affirm even if

the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).




                                     -4-
J. S66031/18

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis of the grounds for termination followed by the needs and welfare of

the child.

             Our case law has made clear that under
             Section 2511, the court must engage in a bifurcated
             process prior to terminating parental rights. Initially,
             the focus is on the conduct of the parent. The party
             seeking termination must prove by clear and
             convincing evidence that the parent’s conduct
             satisfies the statutory grounds for termination
             delineated in Section 2511(a). Only if the court
             determines that the parent’s conduct warrants
             termination of his or her parental rights does the
             court engage in the second part of the analysis
             pursuant to Section 2511(b): determination of the
             needs and welfare of the child under the standard of
             best interests of the child. One major aspect of the
             needs and welfare analysis concerns the nature and
             status of the emotional bond between parent and
             child, with close attention paid to the effect on the
             child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).       We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc), quoting

Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa. 1998).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), and (8), as well as (b). We have

long held that, in order to affirm a termination of parental rights, we need


                                      -5-
J. S66031/18

only agree with the trial court as to any one subsection of Section 2511(a),

as well as Section 2511(b).    In re B.L.W., 843 A.2d 380, 384 (Pa.Super.

2004) (en banc).    Here, we analyze the trial court’s termination decrees

pursuant to Subsections 2511(a)(2) and (b), which provide as follows:

           (a)    General rule.--The rights of a parent in
                  regard to a child may be terminated after a
                  petition filed on any of the following grounds:

           ....

                  (2)   The    repeated   and   continued
                        incapacity,  abuse,   neglect  or
                        refusal of the parent has caused
                        the child to be without essential
                        parental    care,    control   or
                        subsistence necessary for his
                        physical or mental well-being and
                        the conditions and causes of the
                        incapacity,  abuse,   neglect  or
                        refusal cannot or will not be
                        remedied by the parent.

           (b)    Other      considerations.--The         court     in
                  terminating the rights of a parent shall give
                  primary consideration to the developmental,
                  physical and emotional needs and welfare of
                  the child. The rights of a parent shall not be
                  terminated     solely     on     the    basis     of
                  environmental factors such as inadequate
                  housing, furnishings, income, clothing and
                  medical care if found to be beyond the control
                  of the parent. With respect to any petition
                  filed pursuant to subsection (a)(1), (6) or (8),
                  the court shall not consider any efforts by the
                  parent to remedy the conditions described
                  therein which are first initiated subsequent to
                  the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).



                                      -6-
J. S66031/18

     We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

             In order to terminate parental rights pursuant to
             23 Pa.C.S.A. § 2511(a)(2), the following three
             elements must be met: (1) repeated and continued
             incapacity, abuse, neglect or refusal; (2) such
             incapacity, abuse, neglect or refusal has caused the
             child to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being; and (3) the causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted).    “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa.Super. 2015), quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super.

2002).      “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities. . . .     [A]

parent’s vow to cooperate, after a long period of uncooperativeness

regarding the necessity or availability of services, may properly be rejected

as untimely or disingenuous.”       In re A.L.D., 797 A.2d at 340 (internal

quotation marks and citations omitted).

     Here, in terminating Mother’s parental rights to the Children, the trial

court credited the testimony of Shavan Johnson, the CUA case manager.

Ms. Johnson testified that the Children were removed from Mother’s care


                                      -7-
J. S66031/18

because of Mother’s substance abuse and mental health issues. (Trial court

opinion, 7/25/18 at 6; notes of testimony, 4/4/18 at 23-24.) Ms. Johnson

further testified that Mother failed to complete drug and alcohol treatment,

which was a parental objective for reunification; Mother consistently

produced positive drug screens; Mother was inconsistent with her mental

health treatment; and Mother admitted that she did not take her medication

for bipolar disorder. (Trial court opinion, 7/25/18 at 6; notes of testimony,

4/4/18 at 25, 27-28.)       Additionally, Mother testified that she smokes

marijuana without a prescription in order to self-medicate because that is

“the only way [I] can deal with stuff.”     (Trial court opinion, 7/25/18 at 6;

notes of testimony, 4/4/18 at 56.)

      We have reviewed the record and conclude that it supports the trial

court’s factual findings and that the trial court did not abuse its discretion in

terminating Mother’s parental rights under Section 2511(a)(2). The record

demonstrates that the conditions that existed upon removal establish

repeated and continued incapacity, abuse, neglect, or refusal of Mother that

caused the Children to be without essential parental care, control, or

subsistence necessary for their physical or mental well-being.       The record

also supports the trial court’s conclusion that Mother continued to lack

capacity to parent the Children.




                                      -8-
J. S66031/18

        We   now    turn   to   whether    termination   was   proper     under

Section 2511(b).    As to that section, our supreme court has stated as

follows:

             [I]f the grounds for termination under subsection (a)
             are met, a court “shall give primary consideration to
             the developmental, physical and emotional needs
             and welfare of the child.” 23 Pa.C.S.[A.] § 2511(b).
             The emotional needs and welfare of the child have
             been properly interpreted to include “[i]ntangibles
             such as love, comfort, security, and stability.”
             In re K.M., 53 A.3d 781, 791 (Pa.Super. 2012). In
             In re E.M., 620 A.2d [481, 485 (Pa. 1993)], this
             Court held that the determination of the child’s
             “needs and welfare” requires consideration of the
             emotional bonds between the parent and child. The
             “utmost attention” should be paid to discerning the
             effect on the child of permanently severing the
             parental bond.     In re K.M., 53 A.3d at 791.
             However, as discussed below, evaluation of a child’s
             bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.”     In re K.Z.S., 946 A.2d 753,

762-763 (Pa.Super. 2008) (citation omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d at 1121 (internal citations omitted).

        Moreover,



                                     -9-
J. S66031/18


             While a parent’s emotional bond with his or her child
             is a major aspect of the subsection 2511(b)
             best-interest analysis, it is nonetheless only one of
             many factors to be considered by the court when
             determining what is in the best interest of the child.

                   [I]n addition to a bond examination, the
                   trial court can equally emphasize the
                   safety needs of the child, and should also
                   consider the intangibles, such as the
                   love, comfort, security, and stability the
                   child might have with the foster
                   parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219, quoting In re N.A.M., 33
A.3d 95, 103 (Pa.Super. 2011) (quotation marks and citations omitted).

      Our supreme court has stated that, “[c]ommon sense dictates that

courts considering termination must also consider whether the children are

in a pre-adoptive home and whether they have a bond with their foster

parents.” T.S.M., 73 A.3d at 268. The court directed that, in weighing the

bond considerations pursuant to Section 2511(b), “courts must keep the

ticking clock of childhood ever in mind.”      Id. at 269.     The T.S.M. court

observed, “[c]hildren are young for a scant number of years, and we have

an obligation to see to their healthy development quickly. When courts fail

. . . the result, all too often, is catastrophically maladjusted children.” Id.

      In determining that termination of Mother’s parental rights favored the

Children’s needs and welfare, the trial court again credited Ms. Johnson’s

testimony.    With respect to Z.Q.D., Ms. Johnson testified that he has a

strong bond to his foster parents who satisfy his individual, educational,



                                      - 10 -
J. S66031/18

therapeutic, and general medical needs. (Trial court opinion, 7/25/18 at 7;

citing notes of testimony 4/4/18 at 11-14.) Ms. Johnson also testified that

she has spoken with Z.Q.D. and he has stated his preference to be adopted.

(Trial court opinion, 7/25/18 at 7; notes of testimony, 4/4/18 at 11.)

Ms. Johnson further testified that termination of Mother’s parental rights to

Z.Q.D. would be in his best interests and would not cause him irreparable

harm.     (Trial court opinion, 7/25/18; notes of testimony 4/4/18 at 12,

29-32.) Our review of the record supports this determination, and the trial

court did not abuse its discretion in terminating Mother’s parental rights to

Z.Q.D.

        With respect to Z.R.D., Ms. Johnson testified that he is currently

placed in pre-adoptive kinship care with his maternal aunt.        (Notes of

testimony, 4/4/18 at 30-31.) Ms. Johnson testified that Z.R.D. is bonded to

his caregiver who satisfies his individual, educational, therapeutic, and

general medical needs.      (Trial court opinion, 7/25/18 at 7; notes of

testimony 4/4/18 at 29-32.) She also testified that Z.R.D. has expressed his

preference to be adopted.     (Trial court opinion, 7/24/18 at 7; notes of

testimony, 4/4/18 at 34.) Ms. Johnson further testified that termination of

Mother’s parental rights to Z.R.D. would be in his best interests and would

not cause him irreparable harm. (Trial court opinion, 7/25/18 at 7; notes of

testimony 4/4/18 at 12 29-32.)     Our review of the record supports this




                                   - 11 -
J. S66031/18

determination, and the trial court did not abuse its discretion in terminating

Mother’s parental rights to Z.R.D.

       Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Mother’s

parental rights to the Children under Sections 2511(a)(1), (2), (5), (8), and

(b).

       Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/8/18




                                     - 12 -